Case:20-15060-EEB Doc#:50-1 Filed:02/26/21   Entered:02/26/21 13:22:03 Page1 of 2
     Case:20-15060-EEB Doc#:50-1 Filed:02/26/21                                                                    Entered:02/26/21 13:22:03 Page2 of 2
Department of Defense Manpower Data Center                                                                                                                           Results as of : Feb-26-2021 01:46:37 PM

                                                                                                                                                                                                  SCRA 5.7




SSN:                          XXX-XX-3797
Birth Date:
Last Name:                    ELIYA
First Name:                   SUSAN
Middle Name:                  AMINA
Status As Of:                 Feb-26-2021
Certificate ID:               TC8KBXTBXRBSKMN

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                      Service Component

                   NA                                                   NA                                                     No                                                NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                      Service Component

                   NA                                                   NA                                                     No                                                NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                      Service Component

                   NA                                                   NA                                                     No                                                NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
